DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin R. Geissler on 04/28/2022.
The application has been amended as follows: 
Replaced the text of claim 1 with the following: 
A monolithic metamorphic multi-junction solar cell comprising: 
a first III-V subcell; 
a second III-V subcell; 
a third III-V subcell; 
a fourth Ge subcell, wherein the first, second, third, and fourth subcells being stacked in the indicated order, the first subcell forming topmost subcell, and the first, second, third, and fourth subcells each have an n-doped emitter layer and a p-doped base layer; 
a metamorphic buffer formed between the third subcell and the fourth subcell; 
a first tunnel diode formed between the first subcell and the second subcell; 
a second tunnel diode formed between the second subcell and the third subcell; and 
a third tunnel diode formed between the third subcell and the fourth subcell, 
wherein a thickness of the emitter layer of each of the first, third and fourth subcells is less than a thickness of the associated base layer of each of the first, third and fourth subcells, respectively, 
wherein, in the second subcell, a thickness of the emitter layer is greater than a thickness of the base layer, 
wherein the emitter layer of the second subcell comprises or consists of InGaAsP, and 
wherein the first subcell comprises a compound of at least the elements AlInP.

In claim 6, at line 3, replaced “A1InGaP” with “AlInGaP”. 
In claim 8,  at line 2, “the indium content” changed to “indium content”, and at line 3 “the Al content” changed to “Al content”.
In claim 14, at lines 1-2, “the emitter doping” changed to “emitter doping”, and at line 2 “the base doping” changed to “base doping”.
Claim 15 is canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hohn et al. (Development of Germanium-Based Wafer-Bonded Four-Junction Solar Cells) (cited in IDS dated 10/22/2021) is the closest prior art. Hohn discloses a multijunction solar cell (see fig. 1) comprising four subcells (see fig. 3), wherein GaInP, AlGaAs and GaInAs read on instant claimed first, second and third subcells, and Ge reads on instant claimed fourth subcell.  Hohn further discloses the first, second, third, and fourth subcells being stacked in the indicated order, the first subcell forming topmost subcell, and the first, second, third, and fourth subcells each have an n-doped emitter layer and a p-doped base layer (see fig. 1 and §II-IV, pages 1625-1630); a metamorphic buffer formed between the third subcell (GaInAs) and the fourth subcell (Ge subcell) (fig. 1); tunnel diodes formed between subcells (page 1626, left column).  Hohn further discloses that a thickness of the emitter layer of has lower thickness than the base layer (see fig. 1 or figure 7, which shows base layer being thicker than the emitter).  Hohn further discloses that the GaInP uses a rear-heterojunction design in which a thickness of the emitter layer is greater than a thickness of the base layer (page 1626, left column).
However, Hohn does not disclose each of the first, third and fourth subcells is less than a thickness of the associated base layer of each of the first, third and fourth subcells, wherein, in the second subcell, a thickness of the emitter layer is greater than a thickness of the base layer, wherein the emitter layer of the second subcell comprises or consists of InGaAsP, and wherein the first subcell comprises a compound of at least the elements AlInP.
King et al. (US 2014/0261611 A1) is another closest prior that that discloses a multijunction solar cell (see figures 33-36) wherein emitter of each subcells being thinner than the base layer (see fig. 33). King further discloses that GaInP cell can be modified to have LBAR and/or IT layers in which an emitter is formed with a thickness greater than its base layer (see figure 6 or 7).  However, King does not disclose each of the first, third and fourth subcells is less than a thickness of the associated base layer of each of the first, third and fourth subcells, wherein, in the second subcell, a thickness of the emitter layer is greater than a thickness of the base layer, wherein the emitter layer of the second subcell comprises or consists of InGaAsP, and wherein the first subcell comprises a compound of at least the elements AlInP.
The search did not reveal any other pertinent art that alone or in combinaton discloses a multijunction solar cell in which each of the first, third and fourth subcells is less than a thickness of the associated base layer of each of the first, third and fourth subcells, wherein, in the second subcell, a thickness of the emitter layer is greater than a thickness of the base layer, wherein the emitter layer of the second subcell comprises or consists of InGaAsP, and wherein the first subcell comprises a compound of at least the elements AlInP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721